Case: 16-50021      Document: 00513815702         Page: 1    Date Filed: 12/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-50021
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 29, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN PAUL RODRIGUEZ, also known as Juan Pablo-Rodriguez, also known
as Juan Pablo Rodriguez, also known as John Paul Rodriguez, also known as
John P. Rodriguez, also known as Juan P. Rodriguez, also known as Juan
Rodriguez, also known as Juan Rodriguez-Pablo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-632-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Following a bench trial, Juan Paul Rodriguez was convicted of having
been unlawfully present in the United States after removal, and he was
sentenced to 46 months of imprisonment. On appeal, Rodriguez, who was
arrested following an immigration inspection stop, claims that the evidence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50021     Document: 00513815702     Page: 2   Date Filed: 12/29/2016


                                 No. 16-50021

obtained by Border Patrol agents—including his verbal statements, his
fingerprints, and his A-file—should have been suppressed as fruits of an illegal
seizure. Accordingly, he contends that the district court erred in denying his
pretrial motion to suppress.
      As Rodriguez concedes, even assuming that the immigration stop was
illegal, his argument that the district court should have suppressed his identity
evidence is foreclosed. See United States v. Hernandez-Mandujano, 721 F.3d
345, 348, 351 (5th Cir. 2013); United States v. Roque-Villanueva, 175 F.3d 345,
346 (5th Cir. 1999).    Rodriguez asks this court to adopt precedent that
recognizes the suppression of an alien’s identity evidence when it is discovered
after an illegal detention. However, we may not overrule a prior decision of
another panel in the absence of an intervening contrary or superseding
decision by this court sitting en banc or by the Supreme Court. United States
v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014).
      AFFIRMED.




                                       2